                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    COLLEGIUM FUND SERIES 32,                               Case No. 2:16-CV-1640 JCM (PAL)
                 8                                            Plaintiff(s),                     ORDER
                 9            v.
               10     MARK DANIEL SNYDER, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Collegium Fund LLC, Series 32 v. Snyder et al.,
               14     case number 2:16-cv-01640-JCM-PAL.
               15            On March 16, 2018, the court granted Wells Fargo and Freddie Mac’s motion for
               16     reconsideration, which included granting the movants’ motion for summary judgment. (ECF No.
               17     69). As the court has resolved all pertinent issues in this litigation, the court will enter judgment
               18     and close the case.
               19            Accordingly,
               20            IT IS HEREBY ORDERED that the matter of Collegium Fund LLC, Series 32 v. Snyder
               21     et al., case number 2:16-cv-01640-JCM-PAL, be and the same hereby is, CLOSED.
               22            The clerk shall enter judgment accordingly and close the case.
               23            DATED January 10, 2019.
               24
                                                                     __________________________________________
               25                                                    UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
